Citation Nr: 1220346	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-47 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether a rating reduction for the Veteran's service-connected pseudofolliculitis barbae, from 60 to 10 percent, effective from November 1, 2009, was proper.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

According to his substantive appeal dated in December 2010, the Veteran requested a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled at the RO for May 2012; however, the Veteran cancelled the hearing.  See April 2012 letter from the Veteran's attorney.    

FINDING OF FACT

In May 2012, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal as to whether the RO's rating reduction for pseudofolliculitis barbae from 60 to 10 percent, effective from November 1, 2009, was proper, and the Board received the request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of whether the rating reduction for his pseudofolliculitis barbae from 60 to 10 percent, effective from November 1, 2009, was proper, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal per the Veteran's request

The Veteran perfected an appeal from an August 2009 rating decision that reduced the rating assigned for his service-connected pseudofolliculitis barbae from 60 to 10 percent, effective November 1, 2009.  However, according to a statement received at the RO in April 2012, and at the Board in May 2012, the Veteran indicated that he wished to withdraw such appeal.  An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2011).  

Once the Board received, in May 2012, the Veteran's correspondence withdrawing his appeal, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue of issue of whether the RO's rating reduction for the Veteran's service-connected pseudofolliculitis barbae, from 60 to 10 percent, effective from November 1, 2009, was proper, and therefore, that claim is dismissed.  38 U.S.C.A. § 7105(d) (5)(West 2002). 

ORDER

The appeal as to whether the RO's rating reduction for the Veteran's service-connected pseudofolliculitis barbae, from 60 to 10 percent, effective from November 1, 2009, was proper, is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


